Citation Nr: 1440479	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based on individual umemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to October 1982 and from May 2001 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

These matters were previously remanded in December 2013 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's service-connected diabetes mellitus, lumbar fusion, neuropathy of the cervical spine, neuropathy of the upper extremities, and gastroesophageal reflux disease (GERD) disabilities do not make him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2008 and November 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims and obtained adequate opinions in May 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

The Veteran asserts that he is permanently unemployable due to a service-connected diabetes mellitus, lumbar fusion, neuropathy of the cervical spine, neuropathy of the upper extremities, and GERD, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2013).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2013).

TDIU may be granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent securing or following a substantially gainful occupation.  If there is one service-connected disability, the disability must be rated at 60 percent or more.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013).

Before the Board can decide whether or not to refer the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), it must be ascertained whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for diabetes mellitus, rated 20 percent; lumbar fusion spine fusion, rated 20 percent; neuropathy of the cervical spine, rated 10 percent; neuropathy of the upper extremities, rated 10 percent; and GERD, rated 0 percent.  The combined service-connected rating for compensation is 50 percent.  Therefore, the Veteran does not meet the percentage criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) (2013).

The evidence or record shows that the Veteran has not been employed since discharge from the Army National Guard and Reserve of the Army in August 2004.  The Veteran has consistently reported that he has been unable to work due to service-connected disabilities.  

Social Security Administration (SSA) records shows that the Veteran was awarded disability benefits for post-operative lumbar fusion, degenerative disc disease of the cervical spine, and diabetes, beginning in July 2004.   In an August 2004 application for SSA benefits, the Veteran stated that his impairments had limited his ability to work because his disabilities prevented him from lifting, bending, pulling, or stretching.  He also stated that he could not sit or stand for long periods of time.  A September 2004 Disability Report Form from the Veteran's private physician noted that he was unable to do heavy lifting, prolonged sitting, standing, or excess walking due to chronic back and leg pain.

A September 2005 VA examination report shows that the Veteran had been unemployed since he was released from service in August 2004.  The Veteran reported that he was caught between a trailer and Humvee that caused a back injury.  The Veteran reported that he could not work due to a back injury incurred in service.  The VA examiner found that he was able to complete all of his daily living activities except putting on his socks without assistance.  The examiner diagnosed the Veteran with bilateral spondyloslysis, congenital spinal stenosis, lumbar disc disease, and status post-operative lumbar fusion.  The examiner opined that while the Veteran showed some decrease in range of motion, after examination, it was concluded that the less than normal range of motion was due to a decreased effort.  The examiner also remarked that the Veteran's lumbar back problems were mild and manifested in mild incapacity at the most.  

A February 2008 VA diabetes examination report shows that the Veteran complained about numbness in his feet.  He reported that he had not had any diabetic ketoacidosis or hypoglycemic reactions.  The Veteran reported that he did not have to restrict any of his activities due to his diabetes.  The VA examiner remarked that the Veteran had poor control on diet and oral medications due to diabetes mellitus.  The Veteran did not report any side effects with regard to medications.  He also did not report any significant hypoglycemia, hyperglycemia, or diabetic ketoacidosis, and no hospitalizations.  The Veteran was found not to restrict any of his daily activities on the basis of diabetes.  The examiner also opined that the diabetes mellitus does not prevent employability.  The Veteran did not have any diabetic retinopathy or nephropathy.  

At a February 2009 RO hearing, the Veteran reported that he was unable to work mostly due to a back disability.  He reported that he had constant back pain and was unable to bend, stoop, or push anything.  He also reported that he could not lift anything over 20 pounds. 

An October 2010 VA peripheral nervous system examination report shows that the Veteran was evaluated for possible diabetic neuropathy.  The Veteran reported numbness of the upper thigh and weak knees.  The VA examiner remarked that a diagnosis of cervical radiculopathy or peripheral neuropathy was not present.  Because of the normal electrophysiology results, the VA examiner opined that it was unlikely that the Veteran had any motor or sensory deficits that would prevent employment.

A November 2010 VA diabetes examination report shows that the Veteran had not been hospitalized for any complications of diabetes or for diabetes ketoacidosis or hypoglycemia.  The examiner remarked that the Veteran's diabetes did not prevent him from working.

A November 2011 VA cervical spine examination report showed that the Veteran was diagnosed with neck pain.  The Veteran reported that pain was always present, but rest with immobility did help alleviate some of the experienced symptoms.  Range of motion testing show less movement than normal and pain on movement.  Imaging of the Veteran's cervical spine showed the presence of degenerative joint disease.  The examiner remarked that the Veteran's cervical spine condition impacted his ability to work.  The examiner indicated that the Veteran's cervical spine disease alone did not appear to be the reason he was not working.  The Veteran's complaints of neck pain may have made it difficult for him to comfortably work in a seated position.  However, there was a strong probability that based on objective test results including computerized tomography, radiography, and electrophysiology, that it was unlikely he had any motor or sensory deficits that would prevent employment.  The examiner also reported that during flare-ups the Veteran's neck could have further amounts of pain, limitation of range of motion, and reduced functional capacity but that an estimate about additional loss would require speculation.

A December 2011 VA diabetes examination report showed that the Veteran was diagnosed with the condition in 2002.  Treatment was noted as managed by a restricted diet and oral hypoglycemics.  The Veteran did not incur any hospitalizations for ketoacidosis or hypoglycemic reactions in the last 12 months.  The VA examiner remarked that the Veteran's diabetes mellitus and any other complications of diabetes mellitus did not impact his ability to work.  

A December 2011 VA peripheral nerve examination report showed that the Veteran did not have diabetic peripheral neuropathy.  

A November 2012 VA thoracolumbar spine examination report diagnosed as a post lumbar fusion due to an injury incurred during service.  The Veteran was unable to perform repetitive-use testing due to pain.  Functional loss due to the thoracolumbar spine condition was noted as less movement than normal and pain on movement.  The VA examiner reported that the Veteran's thoracolumbar spine condition impacted his ability to work.  

A December 2012 VA peripheral nervous system examination report diagnosed the Veteran with cervicalgia.  The Veteran reported that he regularly used a brace and cane, but occasionally used a wheelchair.  The Veteran showed mild weakness in the shoulder muscles bilaterally with some give away weakness in the legs upon strength examination but otherwise the examination was normal.  The VA examiner also found that the Veteran's peripheral nervous conditions did not impact his ability to work.  The VA examiner remarked that multiple EMGs and NCSs were performed and no evidence of radiculopathy or peripheral neuropathy was identified.  

A May 2014 VA examiner, after a review of all of the pertinent medical records and previous VA examinations, opined that the Veteran's lumbar condition and cervical spine condition would make the Veteran confined to no more than sedentary work which would include significant restriction on weight baring and lifting.  The VA examiner also opined that the presence of erectile dysfunction would not alter the opinion as to the Veteran's ability to secure or follow a substantially gainful occupation.

A subsequent May 2014 VA examination report showed that after a review of the medical evidence of record including the all of the previous VA examination reports, that the Veteran's diabetes, lumbar fusion, cervical spine neuropathy, neuropathy of the upper extremities, and esophageal reflux disease in the aggregate would render him unable to secure or follow a substantially gainful occupation except for sedentary desk type employment that would restrict weight bearing and lifting.  Also noted was that any presence of erectile dysfunction with the service connected disabilities would not alter the opinion.

The Board notes that the Veteran has not worked since separation from service in August 2004.  Previous work experience included as an assistant general manager and district manager of a restaurant and as a supply technician in the National Guard.  The Board also notes that the Veteran is a high school graduate.  The Board acknowledges that the Veteran has been determined to be disabled by the Social Security Administration (SSA).  However, while a determination by the SSA regarding the Veteran's ability to work constitutes evidence that must be considered with respect to the claim for total disability rating based on individual unemployability due to service-connected disability, the SSA's determination is neither dispositive nor binding on VA since the agencies have different disability criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Here, the Board does not doubt that the Veteran's service-connected disabilities cause the Veteran some level of occupational impairment.  However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The most probative evidence of record are the Veteran's nine VA examination reports that show that his various disabilities alone and together do not affect his ability to work to the extent to preclude employability.  Significantly, the May 2014 VA examiner noted that after a review of all of the pertinent medical evidence and VA examination reports, that the Veteran's various service-connected disabilities, in the aggregate, would render him unable to secure or follow many substantially gainful occupations.  However, the VA examiner specifically reported that the Veteran could participate in sedentary desk type employment with accommodations regarding weight bearing and lifting.  The Board finds that opinion is consistent with the evidence of record and therefore the Veteran's claim for entitlement to TDIU must be denied.

The Board is sympathetic to the Veteran's assertions regarding the impact of his service-connected disabilities on his occupational and social functioning.  Those problems, however, are compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the service-connected disabilities may cause some economic inadaptability, that also is taken into account in the assigned ratings and the combined 50 percent rating, which contemplates impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability based solely on the service-connected disabilities.  38 C.F.R. § 4.1 (2013).  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, render him unable to secure or follow a substantially gainful occupation.

The Board is aware of the Veteran's contentions that he cannot work due to his service-connected disabilities.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the most probative, competent clinical evidence of record that shows that the Veteran's service-connected disabilities do not prevent him from performing sedentary employment, outweigh his assertions.  The Board finds that opinions of the medical examiners more persuasive because of their greater level of training and experience.

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, or in combination, when considered in association with his educational attainment and occupational background, make him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


